UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1999



WILLIAM R. GEIST, JR.,

                                             Plaintiff - Appellant,

          and

WILLIAM R. ERICSON BROWN, Leaser-Grantor, USE,
United States and Maryland-Personal Properties
Owner Warden/Right of Way, Owner,

                                                          Plaintiff,

          versus

RAY J. LEWIS, Officer-Corrections,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
05-1963-CCB)


Submitted:   March 24, 2006                 Decided:   April 7, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William R. Geist, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William R. Geist, Jr., seeks to appeal from the district

court’s order dismissing his complaint without prejudice because

the court was unable to discern the basis of its subject matter

jurisdiction from the face of the complaint.            Because Geist could

remedy his complaint’s dismissal by amending the complaint to

clarify   his   claims   and    the   basis   for   federal   subject   matter

jurisdiction, the district court’s order is not reviewable.               See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1067 (4th Cir. 1993).          Accordingly, we dismiss the appeal.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                      - 2 -